JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-12-00383-CV

                              1415 NLW, LLC, Appellant

                                           V.

                          INFINITY SYSTEMS, INC., Appellee

Appeal from the County Civil Court at Law No. 4 of Harris County. (Tr. Ct. No. 994310).

      After due consideration, the Court grants the motion to dismiss the appeal filed by
the appellant, 1415 NLW, LLC. Accordingly, the Court dismisses the appeal.

      Pursuant to the agreement of the parties, the Court orders that costs be taxed to the
party by whom incurred.

      The Court orders that this decision be certified below for observance.

Judgment rendered October 4, 2012.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and Sharp.